Citation Nr: 1010661	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD) 
and/or irritable bowel syndrome.  

3.  Entitlement to service connection for diverticula, 
diverticulosis, or diverticulitis, to include as secondary to 
irritable bowel syndrome.  

4.  Entitlement to an initial rating in excess of 30 percent 
for irritable bowel syndrome.  

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for erectile dysfunction.  




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran an initial rating in excess of 
10 percent for his irritable bowel syndrome.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  

This appeal also arises from March 2008 and July 2008 rating 
decisions which denied the Veteran service connection for 
hearing loss, hypertension, and diverticula, diverticulosis, 
or diverticulitis.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  Within an 
October 2009 VA Form 9, the Veteran requested a personal 
hearing before a member of the Board seated at the RO.  
However, prior to any Board hearing being afforded the 
Veteran, he withdrew that hearing request within a February 
2010 written statement.  

Finally, this appeal also arises from an August 2009 rating 
decision which found no new and material evidence had been 
submitted to reopen a service connection claim for erectile 
dysfunction.  The Veteran filed a timely notice of 
disagreement regarding this determination.  

During the course of this appeal, the Veteran was awarded an 
increased rating for his irritable bowel syndrome, from 10 to 
30 percent, effective August 23, 1999, the date of the grant 
of service connection for that disability.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing 
loss and for erectile dysfunction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that hypertension was incurred during military service or 
within a year thereafter, or is due to, the result of, or has 
been aggravated by a service-connected disability.  

2.  Competent evidence has not been present establishing that 
diverticula, diverticulitis, or diverticulosis were incurred 
during military service, or are due to, the result of, or 
have been aggravated by a service-connected disability.  

3.  The Veteran's service-connected irritable bowel syndrome 
is manifested by diarrhea, constipation, and abdominal 
distress, with no objective findings of significant or 
material weight loss; anemia; abdominal masses; hematemesis 
or melena; or recurrent incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability, has 
not been established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

2.  Entitlement to service connection for diverticula, 
diverticulitis, or diverticulosis, to include as secondary to 
a service-connected disability, has not been established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).  

3.  The criteria for entitlement to an initial disability 
rating in excess of 30 percent for irritable bowel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.114, Diagnostic Codes 
7301-46 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In November 2003, January 2004, March 2005, September 2007, 
March 2008, June 2008, March 2009, and April 2009 letters, 
the Veteran was notified of the information and evidence 
needed to substantiate and complete the claims on appeal.  
Additionally, these letters provided him with the general 
criteria for the assignment of an effective date and initial 
rating.  Id.  

The Board notes that, in the present case, complete initial 
notice was issued prior to the June 2004, March 2008, and 
July 2008 adverse determinations on appeal; thus, no timing 
issue exists with regard to the notice provided the claimant.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Among the issues on appeal is a claim for an increased rating 
for irritable bowel syndrome.  For an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, that case was recently overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding 
on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and all 
available non-VA medical records.  According to a July 2008 
VA examination report, the Veteran spends several months out 
of the year in the Philippines, and has requested his health 
care providers there to forward his records to VA.  To date, 
no such records have been received by VA, and the Veteran has 
been apprised of that fact within the aforementioned letters 
and various statements of the case and supplemental 
statements of the case, which list the evidence received and 
considered by VA.  As these records, while potentially 
pertinent, are private, and are in the possession of health 
care providers unknown to VA, VA is unable to obtain them by 
itself.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street.  If [an appellant] 
wishes help, he cannot passively wait for it in those 
circumstances [where his input is crucial for obtaining that 
assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Hence, the Board concludes that the duty to assist 
with regard to these private treatment records is satisfied 
at present.  

The Veteran has also been afforded VA medical examination on 
several occasions, most recently in August 2009.  The Board 
notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disabilities 
on appeal and is adequate for purposes of this appeal.  The 
Veteran requested the opportunity to testify before a 
Veterans Law Judge seated at the RO, but subsequently 
withdrew that request.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

II.  Service connection - Hypertension

The Veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Veteran claims in essence that his hypertension is the 
result of his service-connected irritable bowel syndrome, his 
PTSD, or the medications he takes for those disabilities.  
The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

The Board must first consider the issue of direct service 
connection; that is, hypertension as having manifested during 
active military service or within a year thereafter.  The 
Veteran does not claim (and the record does not show) that 
hypertension was present in or is otherwise related to 
service.  Instead, the Veteran contends that service 
connection for hypertension is warranted on a secondary basis 
due to or as aggravated by his service-connected 
disabilities.  

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Note(1) to 
Diagnostic Code 7101 (2009).  At no time during service did 
the Veteran have a three-day history of diastolic blood 
pressure of 90 mm. or greater or a systolic blood pressure of 
160 mm. or greater.  

The Veteran's service medical records are negative for a 
diagnosis of or treatment for hypertension.  His entrance 
examination report in October 1949 shows a blood pressure 
reading of 122/74.  At separation in January 1953 his blood 
pressure was 126/76.  Hypertension was not diagnosed during 
service or within the first post service year, and the 
Veteran has presented no evidence to that effect.

Regarding the Veteran's service connection claim for 
hypertension on a secondary basis, the Board observes that a 
current diagnosis of hypertension is well-established in the 
evidentiary record.  Both VA and private medical treatment 
records confirm ongoing hypertension, and such a current 
diagnosis is thus conceded by the Board.  The question thus 
becomes whether such a disability results from or is 
aggravated by a service-connected disability.  

In order to address the etiology of the Veteran's 
hypertension, he was afforded a VA examination in August 
2009.  The examiner, a VA physician, both reviewed the 
Veteran's claims file and personally examined him.  The 
doctor noted the Veteran was first found to be hypertensive 
in approximately 2005, and in 2006 he was begun on 
medication.  He was also noted to take ranitidine for his 
gastrointestinal disorders unrelated to his irritable bowel 
syndrome.  The examiner observed that the Veteran took no 
medication for his irritable bowel syndrome or PTSD.  After 
examining the Veteran and reviewing his claims file, the 
examiner concluded hypertension was not due to either 
irritable bowel syndrome or PTSD.  The examiner observed that 
"neither condition is associated as a risk factor for 
developing hypertension."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for hypertension.  As already discussed 
above, the Veteran was not diagnosed with hypertension either 
during military service or within a year thereafter; 
therefore, service connection on a direct basis is not 
warranted.  On the assertion of service connection on a 
secondary basis, the preponderance of the medical evidence 
suggests against a causal link between his hypertension and 
his service-connected PTSD and/or irritable bowel syndrome.  
On VA examination in August 2009, a VA physician both 
examined the Veteran and reviewed his claims file, noting the 
Veteran's hypertension was not due to his irritable bowel 
syndrome or PTSD.  The examiner specifically observed that 
"neither condition is associated as a risk factor for 
developing hypertension."  The examiner found no evidence 
that either service-connected disability had either caused or 
aggravated the Veteran's hypertension.  Additionally, 
according to the August 2009 VA examination report, as the 
Veteran is not taking regular medication for either of these 
disabilities, that could not be a causal factor in his 
hypertension.  

In support of his claim, the Veteran has also submitted 
medical treatise evidence regarding the types of and causal 
factors for hypertension.  Stress is noted to be such a 
causal factor.  Regarding this evidence, the Board observes 
that generally, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  However, this treatise information was 
unaccompanied in this case by a medical expert opinion which 
suggested it had any bearing on this Veteran's case.  The 
treatise evidence, standing alone, does not address the facts 
that are specific to the Veteran's case and does not 
establish a causal relationship between the claimed 
disability of hypertension and his irritable bowel syndrome 
or PTSD, as the Veteran has alleged.  Accordingly, it is of 
negligible probative value.  See Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

The Veteran himself has alleged that his hypertension is the 
result of his service-connected irritable bowel syndrome or 
PTSD.  However, as a layperson, he is not capable of making 
medical conclusions; thus, his statements regarding causation 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
hypertension is a complex disorder which requires specialized 
training for a determination as to diagnosis and causation, 
and it is therefore not susceptible of lay opinions on 
etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as such a 
disability was not incurred during active military service, 
or within a year thereafter.  Additionally, the preponderance 
of the evidence indicates the Veteran's hypertension was 
neither caused nor aggravated by a service-connected 
disability, to include irritable bowel syndrome and PTSD.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection - Gastrointestinal disability

The Veteran seeks service connection for a gastrointestinal 
disability, claimed as diverticula, diverticulosis, or 
diverticulitis, claimed as secondary to irritable bowel 
syndrome.  The general criteria for the evaluation of service 
connection claims, to include secondary service connection 
claims, has already been noted above.  

As an initial matter, the Board must first consider whether 
service connection on a direct basis is warranted for the 
claimed gastrointestinal disability.  The Veteran's primary 
contention is that his diverticula-related disability is 
secondary to a service-connected disability, and not that 
diverticula, diverticulosis, or diverticulitis were present 
or are otherwise related to service.  

The Veteran's service medical records are negative for a 
diagnosis of or treatment for diverticula, diverticulosis, or 
diverticulitis.  His entrance examination report in October 
1949 shows a normal abdomen.  At separation in January 1953 
his abdomen was again within normal limits.  Diverticula, 
diverticulosis, or diverticulitis were not diagnosed during 
service, and the Veteran has presented no clinical evidence 
to show that they were.  The Board notes the Veteran was 
found, as the result of a routine rectal culture, to have 
shigella and salmonella bacteria; however, these were not 
found to result in any diverticula at that time, and the 
Veteran was subsequently granted service connection for 
irritable bowel syndrome resulting from the presence of these 
bacteria.  

Rather, the evidence establishes onset of diverticula-related 
disorders many years after service.  A private February 2005 
gastrointestinal scan confirmed a few diverticula in the 
Veteran's sigmoid colon.  Subsequent VA and private medical 
treatment records confirm current diagnoses of diverticula, 
diverticulosis, and diverticulitis, and these findings are 
accepted without contest by the Board.  

Pertinent to his claim, the Veteran was afforded a VA 
gastrointestinal examination in December 2003.  The examiner, 
a VA physician, both examined the Veteran and reviewed his 
claims folder.  After examining the Veteran and noting his 
history of diverticulosis, the examiner concluded it was of 
"less than 50 percent probability" that the Veteran's 
diverticula were incurred during military service.  

Another VA gastrointestinal examination was afforded the 
Veteran in July 2008, at which time he reported a history of 
recurrent diverticula.  The Veteran suggested these were 
related to his irritable bowel syndrome.  However, on review 
of the Veteran's claims file and physical examination of the 
Veteran, the examiner found no etiological relationship 
between the two.  The Veteran's irritable bowel syndrome was 
"not likely" to have caused or contributed to his 
diverticulitis or diverticulosis.  These disorders were 
"separate conditions" and his irritable bowel syndrome 
"does not likely contribute in any significant way to the 
Veteran's diverticulosis."  Likewise, his diverticulitis 
"is not related in any way to irritable bowel syndrome.  
Irritable bowel syndrome is a completely separate 
condition."  

After considering the totality of the record, the Board finds 
the great preponderance of the evidence to be against the 
award of service connection for diverticula, diverticulosis, 
or diverticulitis.  As already discussed above, the Veteran 
was not diagnosed with these disabilities during military 
service.  Additionally, on VA examination in December 2003, a 
VA physician found it less likely than not any current 
diverticula had their onset during military service; 
therefore, service connection on a direct basis is not 
warranted.  On the assertion of service connection on a 
secondary basis, the preponderance of the medical evidence 
suggests against a causal link between his diverticula, 
diverticulosis, and diverticulitis, and his service-connected 
irritable bowel syndrome.  

The Veteran himself has alleged that his diverticula, 
diverticulosis, and/or diverticulitis began during military 
service, or as the result of his service-connected irritable 
bowel syndrome.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
diverticula, diverticulosis, and diverticulitis are disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not 
susceptible of lay opinions on etiology, and the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for diverticula, 
diverticulosis, or diverticulitis, as such a disability was 
not incurred during active military service, or within a year 
thereafter.  Additionally, the preponderance of the evidence 
indicates the Veteran's diverticula, diverticulosis, or 
diverticulitis were neither caused nor aggravated by a 
service-connected disability, to include irritable bowel 
syndrome.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

IV.  Increased rating - Irritable bowel syndrome

The Veteran seeks an initial rating in excess of 30 percent 
for his irritable bowel syndrome.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009).  

The Veteran's irritable bowel syndrome is currently rated as 
30 percent disabling under Diagnostic Code 7319, for 
irritable colon syndrome.  A 30 percent rating is for 
assignment under this Code when there are severe symptoms 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).  A 30 percent disability rating 
represents the maximum schedular rating under this Diagnostic 
Code.  

On receipt of the Veteran's initial service connection claim, 
he was afforded a VA gastrointestinal examination in December 
2003.  He reported that during military service, he incurred 
an intestinal infection while stationed in Korea during the 
Korean conflict.  Since that time, he has experienced such 
symptoms as diarrhea, constipation, abdominal cramps, and 
general abdominal discomfort.  On physical examination, the 
Veteran was adequately nourished and weighted 198 pounds.  In 
the abdomen, he had some mild diffuse tenderness, without 
rebound.  He was also without palpable organomegaly or 
masses, and bowel sounds were normal.  On rectal examination, 
he was without masses or prostate nodules, and his stool was 
hemoccult negative.  Some hemorrhoids tags were present, but 
he was without fissures or fistulas.  The final impression 
was of long-term irritable bowel syndrome, resulting in 
moderate abdominal discomfort and related symptoms.  

A second VA gastrointestinal examination was afforded the 
Veteran in July 2008.  He reported increased diarrhea since 
his last VA examination.  He also experienced constipation, 
daily abdominal pain, bloating, and gas.  On physical 
examination, the Veteran was noted to be thin, with a weight 
of 189 pounds.  He was in no acute distress.  Evaluation of 
his abdomen indicated normoactive bowel sounds.  His abdomen 
was soft and nontender throughout, without organomegaly or 
masses.  

The Veteran has also received VA and private outpatient 
treatment during the pendency of this appeal.  He has 
occasionally reported recurrent abdominal discomfort, for 
which he used over-the-counter medication, according to a 
March 2001 clinical notation.  In January 2005, he was seen 
for possible rectal bleeding; however, this resolved within a 
month.  In July 2006, the Veteran was noted to have 
experienced weight loss, and was down to 180 pounds.  An 
endoscopy performed at a private clinic in October 2007 
revealed several small ulcerations in the distal small bowel.  
These ulcerations were likely the cause of the Veteran's 
anemia and gastrointestinal blood loss.  By December 2007, 
the Veteran's weight was back up to 191 pounds.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 30 percent for the Veteran's irritable 
bowel syndrome.  As noted above, he is already in receipt of 
the maximum schedular rating for irritable colon syndrome 
under Diagnostic Code 7913.  Thus, the Board must consider 
alternative diagnostic codes that potentially relate to the 
Veteran's gastrointestinal disorder.  

Diagnostic Code 7305 provides that a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
Moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year is evaluated as 40 percent disabling.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2009).  However, an increased 
rating under this Diagnostic Code is not warranted where the 
Veteran has not demonstrated moderate impairment of health 
due to such symptoms as anemia and weight loss, or recurrent 
incapacitating episodes.  While it is true the Veteran's 
weight has fluctuated between 198 and 180 pounds during the 
pendency of this appeal, and he has experienced anemia on at 
least one occasion, these factors have not resulted in any 
significant impairment in his overall health.  His weight has 
not decreased to the point of malnourishment, and he has not 
required hospitalization or transfusion for his anemia, and 
there have been no documented incapacitating.  Overall, the 
preponderance of the evidence is against an increased initial 
rating of 40 percent under Diagnostic Code 7305.  

Diagnostic Code 7346, pertaining to hiatal hernia, provides a 
60 percent rating is warranted if there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2009).  As already noted above, the Veteran has 
not experienced anemia or material weight loss of sufficient 
severity to result in severe impairment of health.  Likewise, 
he has not reported vomiting or recurrent hematemesis or 
melena.  In conclusion, the preponderance of the evidence is 
against a 60 percent initial rating under Diagnostic Code 
7346.  

Evaluation of the Veteran's irritable bowel syndrome under 
other criteria for digestive disabilities also would not 
result in a disability rating in excess of 30 percent.  The 
provisions of 38 C.F.R. § 4.113 state that there are diseases 
of the digestive system, particularly within the abdomen, 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated at 38 C.F.R. § 4.114, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14 
(2009).  Ratings under Diagnostic Codes 7301 through 7329, 
inclusive, 7331, 7342, and 7345 to 7348 may not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2009).  

In the present case, Diagnostic Code 7319 represents the 
predominant disability picture and, as discussed above, the 
overall severity of this disability is properly represented 
by the Veteran's current 30 percent initial rating.  In sum, 
no other diagnostic code is appropriate for the Veteran's 
irritable bowel syndrome, and there is no rating criteria 
which would warrant an evaluation in excess of 30 percent 
throughout the appeal period.  Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disability adversely affect his ability to perform the 
activities of daily living.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has reported recurrent 
abdominal pain and related symptomatology secondary to his 
service-connected irritable bowel syndrome, for which he 
asserts an increased initial rating is warranted.  However, 
the Board observes that the Veteran has not experienced 
hospitalization or extended absences from work, as he is 
retired, due to his disability.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected lower extremity 
disability.  See 38 U.S.C.A. § 1155 (West 2002) (Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 30 percent for the Veteran's 
irritable bowel syndrome.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to PTSD and/or irritable bowel syndrome, 
is denied.  

Entitlement to service connection for diverticula, 
diverticulitis, or diverticulosis, to include as secondary to 
irritable bowel syndrome, is denied.  

Entitlement to an initial rating in excess of 30 percent for 
irritable bowel syndrome is denied.  


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  In denying the Veteran's claim in March 2008, the RO 
conceded both that the Veteran had been diagnosed with 
hearing loss by a private examiner, and likely experienced 
acoustic trauma during military service.  According to 
service personnel records, he was stationed aboard the U.S.S. 
Rochester, a heavy cruiser which provided offshore artillery 
support during the Korean Conflict.  The Veteran also served 
as an on-shore forward artillery observer during military 
service.  Nevertheless, the RO concluded service connection 
was not warranted, based in part on the lack of evidence of 
hearing loss at service separation.  

The requirements for service connection for hearing loss as 
defined at 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a Veteran's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not necessarily preclude a 
grant of service connection for hearing loss that first meets 
the regulatory requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Thus, a Veteran who seeks to 
establish service connection for a current hearing disability 
may present competent evidence establishing that a current 
hearing disability is the result of an injury or disease 
incurred in service, even if actual hearing loss is not 
demonstrated at service separation.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009); Hensley, 5 Vet. App. 
at 159-60.  If competent evidence sufficiently demonstrates a 
causal relationship between the Veteran's in-service exposure 
to loud noise or other acoustic injury and his current 
disability, it would follow that he incurred an injury in 
service and the requirements of 38 U.S.C.A. §§ 1110 are 
satisfied.  Hensley, 5 Vet. App. at 160.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  In the present case, 
the Board finds the evidence sufficient to raise VA's 
obligation to obtain additional medical evidence.  Thus, 
remand of this claim is necessary in order to afford the 
Veteran further development.  

As was noted in the introduction, the RO issued an August 
2009 rating decision which denied the Veteran's application 
to reopen his service connection claim for erectile 
dysfunction.  Subsequently, within an October 2009 VA Form 9, 
the Veteran stated "I want to appeal [VA's] very recent 
denial of my claim for disability for erectile dysfunction."  
The Board construes this clear statement of disagreement and 
intent to appeal as a valid and timely notice of 
disagreement.  See 38 U.S.C.A. § 7105(b)(2) (West 2002).  In 
the present case, no statement of the case has been afforded 
the Veteran; under these circumstances, the Board is obliged 
to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination for the purpose of determining 
the etiology of his current bilateral 
hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail, and the examiner 
should note in the record his/her review 
of the claims file.  After reviewing the 
Veteran's medical history, the examiner 
should state whether it is at least as 
likely as not the Veteran's current 
hearing loss had its onset during active 
duty, or is due to or the result of a 
disease or injury incurred therein.  In 
addressing this question, the examiner 
need not find the Veteran's hearing acuity 
was impaired at service separation; 
rather, the examiner need only look for 
any indication any current hearing loss 
had its origin during active duty.  The 
examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner is asked 
to discuss why such an opinion is not 
possible.  

2.  Issue the Veteran and his 
representative a statement of the case on 
the issue of whether new and material 
evidence has been submitted to reopen a 
service connection claim for erectile 
dysfunction.  The Veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the Veteran wishes to complete an 
appeal of that issue.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


